DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation “provided on a scaffold construction body” as it applies to claims 1-3, it is unclear whether the limitation is an intended use or if the scaffold construction body is being physically claimed. As an intended use type limitation, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, any construction member that is capable of being provided on a scaffold construction body, will meet the first interpretation of the limitation.
Regarding claim 3, it is unclear if the “elongation rate” is the rate of elongation or the elongation (%). The specification seems to indicate it is elongation %.
Claims 4 and 12 clearly claim the scaffold construction body and thus are not ambiguously interpretable.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Flam (U.S. Patent No. 6,418,861 B1) (hereinafter “Flam”), as evidenced by Valois et al. (WO 2005/040524 A1) (hereinafter “Valois”).
Regarding claim 1, Flam teaches a pallet construction member, as evidenced by Valois to have a pallet panel being provided as a scaffold/building panel as a replacement for wood (pg. 1, lines 5-16 & pg. 12, lines 7-9), wherein the pallet construction comprises a polystyrene foam coated/encapsulated on all surfaces by a polyurea resin (col. 1, lines 58-65) as a replacement for wood (col. 1, lines 16-34).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Imbrecht (U.S. Patent No. 2014/0190976 A1) (hereinafter “Imbrecht”), as evidenced by Valois et al. (WO 2005/040524 A1) (hereinafter “Valois”) OR Edwards (U.S. Patent No. 2007/025379 A1) (hereinafter “Edwards”).
Regarding claims 1-2, Imbrecht teaches a load-bearing pallet and/or cargo enclosure, as evidenced by Valois to have a pallet panel being provided as a scaffold/building panel as a replacement for wood (pg. 1, lines 5-16 & pg. 12, lines 7-9) OR as evidenced by Edwards to have a truck box/load floor provided as a scaffolding plank/building panel [0007], comprising a load bearing polymer foam core [0034] of either expanded polystyrene or polyurethane at least partially coated/encapsulated by polyurea [0034, 0156, 0158-0160], wherein the polymer foam core may have a reinforcing element, such as a mesh, fully surrounded by the core or provided such that it is between the core and the polyurea coating [0178-0179], wherein 13/549,477 as incorporated by reference [0003-0005] teaches that the combination of the polymeric foam core and the polyurea coating has an increased strength many times that of the rigid polymeric foam material alone and is a good replacement for wood [‘477; 0041-0042].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Flam OR Imbrecht, as applied to claim 1 above, in view of either Douglas (U.S. Pub. No. 2012/0073225 A1) (hereinafter “Douglas”) as evidenced by or further in view of Boghossian et al. (U.S. Pub. No. 2018/0171060 A1) (hereinafter “Boghossian”) OR Agneloni (U.S. Pub. No. 2009/0044476 A1) (hereinafter “Agneloni”).
Flam OR Imbrecht teach load-bearing building structures comprising a foam base and an outer protective polyurea layer.
Regarding claim 3, neither Flam nor Imbrecht teach the polyurea coating as comprising a first (lower) coating layer and a second (upper) coating layer, the latter comprising a higher elongation rate.
Douglas teaches a decking plank or board as a replacement for wood [0008-0009, 0028, 0108] comprising a rigid foam backing/core [0007-0010, 0028, 0138], comprising a layered protective coating of a first filled elastomeric/polyurea covering layer [0092-0095, 0139-0141] and a second further elastomeric/polyurea softer layer [0092, 0095, 0144], wherein Boghossian evidences/further teaches a sprayable polyurea coating system [0202] wherein an unfilled coating layer comprises an elongation greater than 400% and for a filled coating that the elongation be greater than 70% [0242].
	OR
Agneloni teaches a building material comprising an outer coating comprising a sprayed polyurea [0020, claims 14 & 18], wherein each outer elastic layer has a greater ultimate elongation than an inner elastic layer [0024].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an outer polyurea protective coating as having a first layer with an elongation rate lower than a second layer. One of ordinary skill in the art would have been motivated to form a hard backed softer outer layer [Douglas; 0092-0095, 0139-0141, 0144] which inherently or obviously has a lower elongation rate [Boghossian; 0242] OR as an preferred form of a multilayered outer sprayed protective polyurea coating [Agneloni; 0024].

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Cementation Chemicals (GB 1487302 A) (hereinafter “Cementation”) in view of Rickner et al. (U.S. Pub. No. 2003/0049458 A1) (hereinafter “Rickner”).
Regarding claims 1-2, Cementation teaches a scaffold board to be provided on a scaffold structure (pg. 1, lines 10-15) comprising a composite structure comprising a polymeric foam core (pg. 2, 
However, a polyurea resin is not taught for the plastic coating.
Rickner teaches a composite structure, wherein a polyurea top coating [abstract, 0006, 0014-0015], replacing the prior art styrenated polyester [0002-0004].
It would have been obvious to one of ordinary skill in the art at the time of invention to replace the styrenated polyester as the gel coating with a polyurea. One of ordinary skill in the art would have been motivated to increase durability and prevent chipping/cracking [0006].

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 48-044713 U (hereinafter “JP 48”) OR Lock (GB 2346921 A) (hereinafter “Lock”) in view of Imbrecht (U.S. Patent No. 2014/0190976 A1) (hereinafter “Imbrecht”), wherein claim 2 is further in view of JP 60-117948 U (hereinafter “JP 60”).
Regarding claim 1, JP 48 teaches a scaffolding panel, improved over conventionally used wood and metal/concrete, also useful as a decking/flooring material, comprising a rigid synthetic foam, such as polyurethane, that may be reinforced with long evenly dispersed longitudinal fibers.
	OR
Lock teaches a scaffold board, as a replacement for wood, comprising a foamed polymer core and an external non-foamed polymeric completely covering the surface of the foamed polymer core.
However, JP 48 does not teach a coating layer of polyurea resin covering a surface of the foam base material OR Lock does not teach a polyurea covering.
Imbrecht teaches a load-bearing pallet and/or cargo enclosure, wherein the polymer foam core may have a reinforcing element, such as a mesh, fully surrounded by the core or provided such that it is 
It would have been obvious to one of ordinary skill in the art at the time of invention to form an outer polyurea protective coating over a foam core. One of ordinary skill in the art would have been motivated to provide the foam (reinforced or not) with an increased level of strength many times that of the foam material alone [‘477; 0041-0042].
Regarding claim 2, JP 60 teaches scaffolding board a lattice reinforcement of long fibers that intersection to form a grid/mesh (fiber sheet) adjacent a surface layer.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the improved bi-directional grid/mesh between the foam core and the polyurea coating layer. One of ordinary skill in the art would have been motivated to provide a bi-directional mesh reinforcing element at or near a surface layer[JP 60] with an obvious variant forming the mesh between the core material and covering material [Imbrecht; 0178-0179].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 48 OR Lock in view of Imbrecht, as applied to claim 1 above, in view of either Douglas (U.S. Pub. No. 2012/0073225 A1) (hereinafter “Douglas”) as evidenced by or further in view of Boghossian et al. (U.S. Pub. No. 2018/0171060 A1) (hereinafter “Boghossian”) OR Agneloni (U.S. Pub. No. 2009/0044476 A1) (hereinafter “Agneloni”).
Regarding claims 3-4, JP 48/Imbrecht OR Lock/Imbrecht teach a scaffold board/panel comprising a foam core and an outer polyurea coating applied to at least one surface thereof, wherein the scaffold board would obviously be attached/provided on a scaffold construction body.
Further regarding claim 3, neither JP 48/Imbrecht nor Lock/Imbrecht teach the polyurea coating as comprising a first (lower) coating layer and a second (upper) coating layer, the latter comprising a higher elongation rate.
Douglas teaches a decking plank or board as a replacement for wood [0008-0009, 0028, 0108] comprising a rigid foam backing/core [0007-0010, 0028, 0138], comprising a layered protective coating of a first filled elastomeric/polyurea covering layer [0092-0095, 0139-0141] and a second further elastomeric/polyurea softer layer [0092, 0095, 0144], wherein Boghossian evidences/further teaches a sprayable polyurea coating system [0202] wherein an unfilled coating layer comprises an elongation greater than 400% and for a filled coating that the elongation be greater than 70% [0242].
	OR
Agneloni teaches a building material comprising an outer coating comprising a sprayed polyurea [0020, claims 14 & 18], wherein each outer elastic layer has a greater ultimate elongation than an inner elastic layer [0024].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an outer polyurea protective coating as having a first layer with an elongation rate lower than a second layer. One of ordinary skill in the art would have been motivated to form a hard backed softer outer layer [Douglas; 0092-0095, 0139-0141, 0144] which inherently or obviously has a lower elongation rate [Boghossian; 0242] OR as an preferred form of a multilayered outer sprayed protective polyurea coating [Agneloni; 0024].

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over JP 48 OR Lock in view of Imbrecht and either Douglas (and Boghossian) OR Agneloni, as applied to claim 4 above, further in view of either Cornish (GB 2305457 A) .
JP 48/Imbrecht OR Lock/Imbrecht teach a scaffold board/panel comprising a foam core and an outer polyurea coating applied to at least one surface thereof, which is equivalent in strength/properties to a wood board/plank, wherein the scaffold board would obviously be attached to/provided on a scaffold construction body.
Regarding claim 5, the foam core is not taught to further comprise a hook member to attach the board to the scaffold construction body as claimed.
Cornish teaches that typically planks in scaffold boards are simply laid down upon the assembled scaffolding structure, resting, unsecured upon the cross members, wherein an improvement is to provide the plank/board with a flanged steel bracket comprising hook members for securely attaching the scaffolding to cross-members.
	OR
JP 49 teaches a long fiber reinforced foam scaffold board comprising additionally reinforcing composite or metal longitudinal tubular members extending therethrough.
Mueller teaches a scaffolding board comprising at least two longitudinal tubular members, generally made of metal [0001, 0019], wherein the longitudinal tubular members may comprise hammer-head like (hook member) suspension devices, which allow for suspension from the scaffolding structure [Fig. 8 & 0025-0026].
It would have been obvious to one of ordinary skill in the art at the time of invention to attach a scaffold board to the scaffold construction body using a hook member as claimed. One of ordinary skill in the art would have been motivated to provide a method of secure attachment [Cornish; pgs. 1-2] OR provide an additional reinforcing longitudinal member [JP 49] with suspension devices [Mueller; 0025-0026].

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over JP 48 OR Lock in view of Imbrecht and either Douglas (and Boghossian) OR Agneloni, as applied to claim 4 above, further in view of Millero, Jr. et al. (U.S. Pub. No. 2012/0130039 A1) (hereinafter “Millero”).
JP 48/Imbrecht OR Lock/Imbrecht teach a scaffold board/panel comprising a foam core and an outer polyurea coating applied by spraying to at least one surface thereof, wherein the scaffold board would obviously be attached to/provided on a scaffold construction body.
Regarding claim 6, a primer coating formed on the surface of the base material before the polyurea coating is not taught.
Millero teaches a polyurea coating applied via spraying [0058-0059, 0063, 0072] to a building structure comprising almost any material [0065], wherein the base/substrate may be bare or pretreated with a primer, wherein an initial layer may comprise adhesion promoting properties [0043, 0071].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a primer/adhesion promoting layer prior to the polyurea coating. One of ordinary skill in the art would have been motivated to provide enhanced/pretreated comprising additional adhesion properties [0043, 0071].

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over JP 48 OR Lock in view of Imbrecht and either Douglas (and Boghossian) OR Agneloni, as applied to claim 4 above, further in view of Kernst (FR 2582702 A1) (hereinafter “Kernst”) and optionally Guering et al. (U.S. Pub. No. 2009/0084039 A1) (hereinafter “Guering”) as applied to claim 8.
Regarding claims 7-11, JP 48/Imbrecht OR Lock/Imbrecht teach a scaffold board/panel comprising a foam core and an outer polyurea coating applied by spraying an entire surface thereof, wherein the scaffold board would obviously be attached to/provided on a scaffold construction body. Both JP 48 and Lock also teach at least one surface of the board is formed with an anti-slip texture/elements.
Further regarding claims 7-8 and 11, a second sheet member removably attached to a surface of the board as claimed is not taught.
Kernst teaches a scaffolding hatch comprising a removable board/panel that is removably attached adjacently/in contact with the normal scaffolding board via frame (insertion guides), the board/panel comprising two leaves connected via hinges at opposing sides.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a separate removably attached scaffold panel/board comprising two opposably hinged leaves. One of ordinary skill in the art would have been motivated to modify a scaffolding board to comprise a preferred embodiment of a known feature.
In the event that claim 8 is not taught as recited above, Guering teaches an improvement on floor hatch devices used in small/cramped spaces, wherein the prior art of a single leaf and of two opposing leaves does not make the most efficient use of small spaces and may find a leaf impeded [0005-0008], wherein the improvement allows opening in all cases by forming a two leaf door comprising a first leaf mountably pivoted on a second leaf allowing for opening within the same plane [0010-0011, 0015-0016].
It would have been obvious to one of ordinary skill in the art at the time of invention to a single leaf comprising two pivotable leaves. One of ordinary skill in the art would have been motivated to form a two-leaf doorway without having to be concerned about a free space on both sides and allowing passing of obstacles [0008, 0011]

Claims 7 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over JP 48 OR Lock in view of Imbrecht and either Douglas (and Boghossian) OR Agneloni, as applied to claim 4 above, further in view of Layher (DE 6915832 U) (hereinafter “Layher”).
Regarding claims 7-11, JP 48/Imbrecht OR Lock/Imbrecht teach a scaffold board/panel comprising a foam core and an outer polyurea coating applied by spraying an entire surface thereof, wherein the scaffold board would obviously be attached to/provided on a scaffold construction body. Both JP 48 and Lock also teach at least one surface of the board is formed with an anti-slip texture/elements.
Further regarding claims 7-8 and 10-11, a second sheet member removably attached to a surface of the board as claimed is not taught.
Layher teaches that a portion of a panel forming a hatch/doorway is displaceable and/or pivotably hinged (able to be dissembled/removed) along the length of a board, wherein it may comprise rails or a ledge (insertion guides) 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a plate comprising a (dissemble-able/removable) covered internal access opening comprising a separate scaffold plate/board. One of ordinary skill in the art would have been motivated to form a closeable access opening for internal ascent [0003-0010].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over JP 48 OR Lock in view of Imbrecht and either Douglas (and Boghossian) OR Agneloni, and Layher, as applied to claim 7 above, even further in view of Guering et al. (U.S. Pub. .
Regarding claim 8, the closeable plate is not said to comprise first and second plates connected at their sides by a hinge mechanism.
Guering teaches an improvement on floor hatch devices used in small/cramped spaces, wherein the prior art of a single leaf and of two opposing leaves does not make the most efficient use of small spaces and may find a leaf impeded [0005-0008], wherein the improvement allows opening in all cases by forming a two leaf door comprising a first leaf mountably pivoted on a second leaf allowing for opening within the same plane [0010-0011, 0015-0016].
	OR
Mikic teaches a hinged/foldable scaffold panel that allows for folding along its length for ease in transportion [0003-0004, 0064].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the single leaf as a first and second hingeably connected leaves OR a longitudinally oriented displaceable/hingable door plate/board with a hingable fold in the longitudinal direction. One of ordinary skill in the art would have been motivated to provide a larger/same size doorway with a smaller opening footprint and a leaf that avoids obstacles [Guering; 0006, 0011] OR a fold that allows for the door board and scaffold board to be folded in a longitudinal direction for ease in transportation due to decreased size [Mikic; 0003-0004, 0064].

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over JP 48 OR Lock in view of Imbrecht and either Douglas (and Boghossian) OR Agneloni, as applied to claim 3 above, further in view of Lee (KR 20090011865 U) .
Regarding claims 12-15, JP 48/Imbrecht OR Lock/Imbrecht teach a scaffold board/panel comprising a foam core and an outer polyurea coating applied all surfaces thereof, which is equivalent in strength/properties to a wood board/plank, wherein the scaffold board would obviously be attached to/provided on a scaffold construction body.
Further regarding claims 12 and 14, neither JP 48/Imbrecht nor Lock/Imbrecht teach the scaffold board as a falling receiving device panel as claimed.
Lee teaches a fall protection shelf that projects outward into an external space, preventing the scattering and falling of falling objects, improved over the use of netting as there are no holes increasing aesthetics and the feeling of security, the shelf comprising at least one wooden board (All Figs. [3]) attached at an end via an attachment device (All Figs. [8] & [10]) to the scaffolding construction body (not pictured).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the foam/polyurea boards of JP 48/Imbrecht or Lock/Imbrecht as a wooden board in a falling prevention shelf.  One of ordinary skill in the art would have been motivated to provide a wood scaffolding board replacement in any function where wooden boards are used.
Further regarding claim 15, it is unclear if the shelf of Lee is pivotable.
Takahashi teaches a similar device comprising a shelf made of boards, except that the boards are preferably formed in the vertical direction (pg. 2, lines 78-79) and they are vertically rotatably (depicted in a downward direction) attached to the scaffolding construction body, which allows for easy assembly, deployment, and pulling up (pg. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a vertically pivotable attachment device. One of ordinary skill in the art would have been motivated to pull in a falling shelf close to the scaffolding when not in use (pg. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 20th, 2021